Exhibit 10.508

 

ASSIGNMENT, ASSUMPTION, MODIFICATION AND
RELEASE AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT (hereinafter
referred to as this “Agreement”) is made as of the 7th day of December, 2004, by
and between INLAND WESTERN CORAM PLAZA, L.L.C., a Delaware limited liability
company (hereinafter referred to as “Borrower”).  INLAND WESTERN RETAIL REAL
ESTATE TRUST, INC., a Maryland corporation (hereinafter referred to as
“Guarantor”), CORAM PROPERTY DEVELOPMENT LLC, a Delaware limited liability
company (hereinafter referred to as “Original Borrower”), LOUIS L. CERUZZI, JR.
and TERESE CERUZZI, husband and wife (hereinafter collectively referred to as
“Original Guarantors”) and SKY BANK (hereinafter referred to as “Lender”).

 

WITNESSETH:

 

WHEREAS, Original Borrower executed and delivered to Lender: (i) that certain
Building Loan Promissory Note dated June 12, 2003 (hereinafter referred to as
the “Building Loan Note”) in the original principal amount of $10,551,190, (ii)
that certain Project Loan Promissory Note dated June 12, 2003 (hereinafter
referred to as the “Project Loan Note”) in the original principal amount of
$761,773 and (iii) that certain Amended and Restated Acquisition Loan Promissory
Note dated June 12, 2003 (hereinafter referred to as the “Acquisition Loan
Note”) in the original principal amount of $9,447,037; and

 

WHEREAS, the Building Loan Note, the Project Loan Note and the Acquisition Loan
Note are sometimes hereinafter collectively referred to as the “Note” and the
loans evidenced by the Note are hereinafter collectively referred to as the
“Loan”; and

 

WHEREAS, the outstanding principal amount of the Loan as of the date hereof is
$20,760,000; and

 

WHEREAS, as security for the Note, Original Borrower executed and delivered to
Lender: (i) that certain Building Loan Mortgage and Security Agreement dated as
of June 12, 2003 (hereinafter referred to as the “Building Loan Mortgage”),
recorded in the Suffolk County Clerk Records Office in Liber M00020598, page
360, and encumbering certain real property and the improvements thereon erected
commonly known as Coram Plaza, situate in the Hamlet of Coram, Town of
Brookhaven, Suffolk County, New York, all as more particularly described in the
Building Loan Mortgage (hereinafter referred to as the “Mortgaged Property”),
(ii) that certain Project Loan Mortgage and Security Agreement dated as of
June 12, 2003 (hereinafter referred to as the “Project Loan Mortgage”), recorded
in the Suffolk County Clerk Records Office in Liber M00020598, page 361 and
encumbering the Mortgaged Property and (iii) that certain Amended, Restated and
Consolidated Acquisition Loan Mortgage and Security Agreement dated as of
June 12, 2003 (hereinafter referred to as the “Acquisition Loan Mortgage”),
recorded in the Suffolk County Clerk Records Office in Liber M00020597, page 864
and encumbering the Mortgaged Property; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Building Loan Mortgage, the Project Loan Mortgage and the
Acquisition Loan Mortgage are sometimes hereinafter collectively referred to as
the “Mortgage”; and

 

WHEREAS, as additional security for the Note,  Original Borrower executed and
delivered to Lender: (i) that certain Building Loan Assignment of Rents, Leases
and Lease Guaranty dated as of June 12, 2003 (hereinafter referred to as the
“Building Loan Assignment”), recorded in the Suffolk County Clerk Records Office
in Liber D         , page          and encumbering the Mortgaged Property, (ii)
that certain Project Loan Assignment of Rents, Leases and Lease Guaranty dated
as of June 12, 2003 (hereinafter referred to as the “Project Loan Assignment”),
recorded in the Suffolk County Clerk Records Office in Liber D00012290, page 506
and encumbering the Mortgaged Property, and (iii) that certain Acquisition Loan
Assignment of Rents, Leases and Lease Guaranty dated as of June 12, 2003
(hereinafter referred to as the “Acquisition Loan Assignment”), recorded in the
Suffolk County Clerk Records Office in Liber D00012290, page 507 and encumbering
the Mortgaged Property; and

 

WHEREAS, the Building Loan Assignment, the Project Loan Assignment and the
Acquisition Loan Assignment are sometimes hereinafter collectively referred to
as the “Assignment”; and

 

WHEREAS, the lien of the Mortgage is further evidenced by UCC-1 Financing
Statements from Original Borrower to Lender (hereinafter collectively referred
to as the “Financing Statements”); and

 

WHEREAS, Lender and Original Borrower entered into those three (3) certain Loan
Agreements dated as of June 12, 2003 and evidencing the Loan (sometimes
hereinafter collectively referred to as the “Loan Agreement”); and

 

WHEREAS, Original Guarantors executed and delivered to Lender: (i) that certain
Guaranty and Suretyship Agreement dated as of June 12, 2003 (the “Payment
Guaranty”) and (ii) that certain Completion Guaranty dated as of June 12, 2003
(the “Completion Guaranty”); and

 

WHEREAS, Original Borrower and Original Guarantors executed and delivered to
Lender that certain Environmental Indemnity Agreement dated as of June 12, 2003
(hereinafter referred to as the “Environmental Indemnity”); and

 

WHEREAS, the Mortgage, the Assignment and the Financing Statements are
hereinafter collectively referred to as the “Loan Documents”; and

 

WHEREAS, Borrower desires to amend and restate the Note and to substitute in
lieu thereof: (i) that certain Amended and Restated Building Loan Promissory
Note of even date herewith in the amount of $10,551,190 (hereinafter referred to
as the “Restated Building Loan Note”), (ii) that certain Amended and Restated
Project Loan Promissory Note of even date herewith in the amount of $761,773
(hereinafter referred to as the “Restated Project Loan Note”) and (iii) that
certain Amended and Restated Acquisition Loan Promissory Note of even date

 

2

--------------------------------------------------------------------------------


 

herewith in the amount of $9,447,037 (hereinafter referred to as the “Restated
Acquisition Loan Note”); and

 

WHEREAS, the Restated Building Loan Note, the Restated Project Loan Note and the
Restated Acquisition Loan Note are sometimes hereinafter collectively referred
to as the “Restated Note”); and

 

WHEREAS, Guarantor has executed and delivered to Lender that certain Guaranty
Agreement of even date herewith (the “New Guaranty”) pursuant to which Guarantor
guaranteed Borrower’s payment of all amounts due and owing under the Restated
Note and the Loan Documents; and

 

WHEREAS, Original Borrower desires to: (i) assign all of its rights, title and
interest in and to the Loan and all of its rights, liabilities, duties and
obligations under the Loan Documents and the Environmental Indemnity to Borrower
and (ii) be released from all such liabilities, duties and obligations; and

 

WHEREAS, Borrower desires to assume all of Original Borrower’s liabilities,
duties and obligations under the Loan Documents and the Environmental Indemnity;
and

 

WHEREAS, Guarantor desires to assume all of Original Guarantors’ liabilities,
duties and obligations under the Environmental Indemnity; and

 

WHEREAS, Lender has: (i) consented to Original Borrower’s assignment of the Loan
and all of its rights, liabilities, duties and obligations under the Loan
Documents and the Environmental Indemnity to Borrower, (ii) consented to
Borrower’s assumption of all of Original Borrower’s liabilities, duties and
obligations under the Loan Documents and the Environmental Indemnity, (iii)
agreed to release Original Borrower from such liabilities, duties and
obligations, (iv) consented to Guarantor’s assumption of Original Guarantors’
liabilities, duties and obligations under the Environmental Indemnity and (v)
agreed to release Original Guarantors from all liabilities, duties and
obligations under the Environmental Indemnity, the Payment Guaranty and the
Completion Guaranty.

 

NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1.                                       Preambles.  The foregoing preambles are
incorporated herein by reference.

 

2.                                       Assignment. Original Borrower hereby
assigns and transfers to Borrower, from and after the date hereof, all of
Original Borrower’s rights, title and interest in and to the Loan and all of
Original Borrower’s rights, liabilities, duties and obligations under the Loan
Documents and the Environmental Indemnity, all as modified hereunder.  Original
Guarantors hereby assign and transfer to Guarantor, from and after the date
hereof, all of Original Guarantors’ rights, liabilities, duties and obligations
under the Environmental Indemnity.

 

3

--------------------------------------------------------------------------------


 

3.                                       Assumption.  Borrower hereby: (i)
accepts the assignment from Original Borrower, (ii) assumes, from and after the
date hereof, all of Original Borrower’s liabilities, duties and obligations
under the Loan Documents and the Environmental Indemnity, all as modified
hereunder, and (iii) agrees to fully and faithfully perform, for the benefit of
Lender and as of the date hereof, all of the duties and obligations of Original
Borrower under the Loan Documents and the Environmental Indemnity, all as
modified hereunder, to the extent and degree as if Borrower had been the
original mortgagor under the Mortgage and the original assignor, debtor or other
respective obligor under the other Loan Documents and the Environmental
Indemnity.  It is understood and agreed that Borrower is not and shall not be
responsible for liabilities, duties and obligations under the Loan Documents and
the Environmental Indemnity, which, pursuant to the terms of the Loan Documents,
were to be performed prior to the date hereof, or which arise out of events
which occurred prior to the date hereof.

 

Guarantor hereby: (i) accepts the assignment from Original Guarantors, (ii)
assumes, from and after the date hereof, all of Original Guarantors’
liabilities, duties and obligations under the Environmental Indemnity and (iii)
agrees to fully and faithfully perform, for the benefit of Lender and as of the
date hereof, all of the liabilities, duties and obligations of Original
Guarantors under the Environmental Indemnity, to the extent and degree as if
Guarantor had been the original indemnitor under the Environmental Indemnity.
 It is understood and agreed that Guarantor is not and shall not be responsible
for liabilities, duties and obligations under the Environmental Indemnity,
which, pursuant to the terms thereof, were to be performed prior to the date
hereof, or which arise out of events which occurred prior to the date hereof.

 

4.                                       Release.  Lender hereby fully and
forever releases Original Borrower, as of the date hereof, from all of Original
Borrower’s liabilities, duties and obligations under the Loan Documents and the
Environmental Indemnity, which pursuant to the terms of the Loan Documents and
the Environmental Indemnity are to be performed on or after the date hereof, or
which arise out of events which occur on or after the date hereof.  It is
understood and agreed that Original Borrower is not and shall not be released
from liabilities, duties and obligations under Paragraph 5 of the Mortgage and
under the Environmental Indemnity which, pursuant to the terms of the Loan
Documents and the Environmental Indemnity, survive repayment of the Loan,
assumption of the Loan or transfer of the Mortgaged Property.

 

Lender hereby fully and forever releases Original Guarantors, as of the date
hereof, from all of Original Guarantors’ liabilities, duties and obligations
under the Environmental Indemnity which, pursuant to the terms thereof, are to
be performed on or after the date hereof, or which arise out of events which
occur on or after the date hereof.  It is understood and agreed that Original
Guarantors are not and shall not be released from liabilities, duties and
obligations under the Environmental Indemnity which, pursuant to the terms
thereof, survive repayment of the Loan, assumption of the Loan or transfer of
the Mortgaged Property.

 

4

--------------------------------------------------------------------------------


 

5.                                       Termination of Loan Agreement.  Lender
and Original Borrower hereby agree that the Loan Agreement and all of the
parties’ respective rights, duties, liabilities and obligations thereunder are
hereby terminated and shall be null and void and of no further force and effect.

 

6.                                       Termination of Payment Guaranty and
Completion Guaranty.  Lender and Original Guarantors hereby agree that the
Payment Guaranty and the Completion Guaranty and all of the parties’ respective
rights, duties, liabilities and obligations thereunder are hereby terminated and
shall be null and void and of no further force and effect.

 

7.                                       Modification of Loan Documents.

 

A.                                   References to Note.  The Building Loan
Mortgage and the Building Loan Assignment are hereby modified and amended so
that all references therein to the term “Note” shall mean the Restated Building
Loan Note instead of the Building Loan Note.  The Project Loan Mortgage and the
Project Loan Assignment are hereby modified and amended so that all references
therein to the term “Note” shall mean the Restated Project Loan Note instead of
the Project Loan Note.  The Acquisition Loan Mortgage and the Acquisition Loan
Assignment are hereby modified and amended so that all references therein to the
term “Note” shall mean the Restated Acquisition Loan Note instead of the
Acquisition Loan Note.  In addition, the Mortgage is hereby further amended so
that all references therein to the term “Other Facility Notes” shall mean the
respective Restated Notes.  The Environmental Indemnity is hereby modified and
amended so that all references therein to the term “Note” shall mean the
Restated Note instead of the Note.

 

B.                                     References to Borrower.  The Mortgage,
the Assignment and the Environmental Indemnity are hereby modified and amended
so that all respective references therein to the terms Borrower, Mortgagor,
Assignor and any other respective term for the obligor thereunder shall mean
Borrower, as defined in this Agreement.

 

C.                                     References to Loan Documents.  The
Mortgage, the Assignment and the Environmental Indemnity are hereby modified and
amended so that all references therein to those Loan Documents shall mean those
documents as modified by this Agreement.

 

D.                                    Borrower’s Address.  The Loan Documents
are hereby modified and amended by deleting all references therein to Original
Borrower’s address and substituting the following address for Borrower in lieu
thereof:

 

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention:  Steven Grimes,

Principal Financial Officer

 

E.                                      References to Loan Agreement.  The
Mortgage and the Assignment are hereby modified and amended by deleting all
references therein to the Loan Agreement.

 

5

--------------------------------------------------------------------------------


 

8.                                       Full Force and Effect.  The Mortgage,
the Assignment and the Environmental Indemnity, as specifically assigned,
assumed and modified hereby, shall remain otherwise unaffected and in full force
and effect and, except as specifically set forth herein, this Agreement shall
not limit, waive or modify any of Lender’s rights or Borrower’s liabilities,
duties and obligations thereunder.

 

9.                                       Declaration of No Set-Offs.  As of the
date hereof, Original Borrower and Borrower hereby certify that there are no
set-offs, claims or defenses of any kind or nature, which they have or may have
against Lender that would reduce any of Borrower’s liabilities, duties and
obligations under the Loan Documents.

 

10.                                 Borrower’s Affirmation and Certification.
 Borrower hereby affirms each and every one of Borrower’s liabilities,
obligations and duties under the Loan Documents, all as assigned, assumed and
modified hereby, and hereby agrees, acknowledges and certifies to Lender: (i)
that Borrower is authorized and empowered to execute, acknowledge and deliver
this Agreement; (ii) that this Agreement, the Restated Note and all of the Loan
Documents constitute the valid and binding obligations of Borrower, legally
enforceable in accordance with their respective terms; (iii) that all of the
representations and warranties set forth in the Loan Documents are hereby
adopted by Borrower as its own (except for representations and warranties
relating solely to Original Borrower), are and shall be the representations and
warranties of Borrower to the extent and degree as if Borrower had been the
original maker of such representations and warranties, and are true and correct
in all material respects on and as of the date hereof; and (iv) that the
execution and delivery of this Agreement by Borrower will not, to the best of
Borrower’s knowledge, information and belief, result in a conflict or be in
conflict with, or constitute a default under any instrument, document, decree,
order, statute, rule or governmental regulation applicable to Borrower.

 

11.                                 Guarantor’s Affirmation and Certification. 
Guarantor hereby affirms each and every one of Guarantor’s liabilities,
obligations and duties under the Environmental Indemnity, all as assigned,
assumed and modified hereby, and hereby agrees, acknowledges and certifies to
Lender: (i) that Guarantor is authorized and empowered to executed, acknowledge
and deliver the New Guaranty and this Agreement, (ii) that, the New Guaranty,
this Agreement and the Environmental Indemnity constitute the valid and binding
obligations of Guarantor, legally enforceable in accordance with their
respective terms and (iii) that the execution and delivery of this Agreement by
Guarantor will not, to the best of Guarantor’s knowledge, information and
belief, result in a conflict or be in conflict with, or constitute a default
under any instrument, document, decree, order, statute, rule or governmental
regulation applicable to Guarantor.

 

12.                                 Fees and Charges.  Borrower shall pay or
cause to be paid to Lender, contemporaneously with the execution hereof, such
fees and charges as may be required in connection with the transaction evidenced
hereby, including without limitation: (i) an assumption fee in the amount of
$12,500, (ii) any fees or premiums due in connection with the issuance of a
substitute title policy in form and substance satisfactory to Lender and
insuring the lien of the Mortgage, (iii) attorneys’ fees for Lender’s counsel,
and (iv) recording and notary fees.

 

6

--------------------------------------------------------------------------------


 

13.                                 Successors and Assigns.  This Agreement and
the terms and conditions hereof, shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

14.                                 Lien Priority.  Nothing in this Agreement
shall alter the lien priority created by the Mortgage.

 

15.                                 Applicable Law.  This Agreement (i) is and
shall be deemed made under, governed by and construed and enforced in accordance
with the internal law of the Commonwealth of Pennsylvania, except to the extent
that the procedural laws of the State of New York shall apply to any action
commenced by Lender in pursuit of its remedies hereunder or otherwise, (ii) is
and shall be enforceable only in the State Courts of said Commonwealth with an
action commenced in the Court of Common Pleas of Allegheny County, and/or in the
Federal Courts of said Commonwealth with an action commenced in the United
States District Court for the Western District of Pennsylvania, except to the
extent that any action commenced by Lender in pursuit of its remedies hereunder
or otherwise shall be enforceable in the State Courts and/or Federal Courts of
the State of New York.

 

16.                                 Modifications.  This Agreement may not be
changed, modified or amended, in whole or in part, except in writing, signed by
all parties.

 

17.                                 Captions.  The captions preceding the text
of the paragraphs of this Agreement are inserted only for convenience of
reference and shall not constitute a part of this Agreement, nor shall they in
any way affect its meaning, construction or effect.

 

18.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

19.                                 Note to Recorder.  The Suffolk County Clerk
is hereby requested and directed to note the recording of this Agreement in the
margins of the Mortgages and the Assignments described in the recitals of this
Agreement.

 

[SIGNATURES SET FORTH ON THE FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly signed and delivered by the
undersigned as of the day and year first above written.

 

 

 

LENDER:

 

 

 

WITNESS:

 

SKY BANK

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

 /s/ John D. Fetsko

 

 

 

John D. Fetsko, Senior Vice President

 

 

 

 

 

BORROWER:

 

 

 

 

 

INLAND WESTERN CORAM PLAZA, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

WITNESS:

 

By:

INLAND WESTERN RETAIL REAL
ESTATE TRUST, INC., a Maryland
corporation and its sole member

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

Valerie Medina

 

 

 

Title:

  Asst. Secretary

 

 

 

 

 

GUARANTOR:

 

 

 

WITNESS:

 

INLAND WESTERN RETAIL REAL ESTATE
TRUST, INC., a Maryland corporation

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Valerie Medina

 

 

Name:

Valerie Medina

 

 

Title:

  Asst. Secretary

 

 

 

 

 

ORIGINAL BORROWER:

 

 

 

WITNESS:

 

CORAM PROPERTY DEVELOPMENT LLC,
a Delaware limited liability company

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/  Louis L. Ceruzzi, Jr.

 

 

 

Louis L. Ceruzzi, Jr., President

 

 

 

WITNESS:

 

ORIGINAL GUARANTORS:

 

 

 

/s/ [ILLEGIBLE]

 

/s/  Louis L. Ceruzzi, Jr.

 

 

Louis L. Ceruzzi, Jr.

 

 

 

/s/ [ILLEGIBLE]

 

/s/ Terese Ceruzzi

 

 

Terese Ceruzzi

 

8

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

)   SS:

COUNTY OF DUPAGE

)

 

On this 21st day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared Valerie Medina, the
Asst. Secretary of INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland
corporation and the sole member of INLAND WESTERN CORAM PLAZA, L.L.C., a
Delaware limited liability company, known to me, or proved to me on the basis of
satisfactory evidence, to be the person whose name is subscribed to the within
instrument and acknowledged that he as such officer, being authorized to do so,
executed the foregoing instrument as the Asst. Secretary of INLAND WESTERN
RETAIL REAL ESTATE TRUST, INC., in its capacity as the sole member of INLAND
WESTERN CORAM PLAZA, L.L.C., for the purposes therein contained, and that by his
signature on the instrument, INLAND WESTERN CORAM PLAZA, L.L.C. executed the
instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Elizabeth Ann Irving

 

 

Notary Public

 

MY COMMISSION EXPIRES:

OFFICIAL SEAL
ELIZABETH ANN IRVING
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 11-14-2008

 

 

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

)   SS:

COUNTY OF DUPAGE

)

 

On this 21st day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared Valerie Medina, the
Asst. Secretary of INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland
corporation, personally known to me, or proved to me on the basis of
satisfactory evidence, to be the person whose name is subscribed to the within
instrument and acknowledged that he as such officer, being authorized to do so,
executed the foregoing instrument as the Asst. Secretary of INLAND WESTERN
RETAIL REAL ESTATE TRUST, INC., for the purposes therein contained, and that by
his signature on the instrument, INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.
executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Elizabeth Ann Irving

 

 

Notary Public

 

MY COMMISSION EXPIRES:

OFFICIAL SEAL
ELIZABETH ANN IRVING
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 11-14-2008

 

 

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

)

 

)   SS:

COUNTY OF FAIRFIELD

)

 

On this 23 day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared LOUIS L. CERUZZI, JR.,
the President of CORAM PROPERTY DEVELOPMENT LLC, a Delaware limited liability
company, personally known to me, or proved to me on the basis of satisfactory
evidence, to be the person whose name is subscribed to the within instrument and
acknowledged that he as such officer, being authorized to do so, executed the
foregoing instrument as the President of CORAM PROPERTY DEVELOPMENT LLC, for the
purposes therein contained, and that by his signature on the instrument, CORAM
PROPERTY DEVELOPMENT LLC executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Melany Rizzo

 

 

Notary Public

 

MY COMMISSION EXPIRES:

MELANY RIZZO
NOTARY PUBLIC
MY COMMISSION EXPIRES APR. 30, 2005

 

 

--------------------------------------------------------------------------------


 

COMMONWEALTH OF PENNSYLVANIA

)

 

)   SS:

COUNTY OF ALLEGHENY

)

 

On this 22nd day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared JOHN D. FETSKO, a
Senior Vice President of SKY BANK, personally known to me or proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged that he executed the same as a Senior Vice
President of SKY BANK for the purposes therein contained, and that by his
signature on the instrument,  SKY BANK executed the instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

/s/ Paul R. Ketter, Jr.

 

 

 

Notary Public

 

MY COMMISSION EXPIRES:

 

 

 

 

 

Notarial Seal
Paul R. Ketter, Jr., Notary Public
City of Pittsburgh, Allegheny County
My Commission Expires Aug. 10, 2008
Member, Pennsylvania Association Of Notaries

 

 

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

)

 

)   SS:

COUNTY OF FAIRFIELD

)

 

On this 23 day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared LOUIS L. CERUZZI, JR.,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
that he executed the same for the purposes herein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

/s/ Melany Rizzo

 

 

 

Notary Public

 

MY COMMISSION EXPIRES:



MELANY RIZZO
NOTARY PUBLIC
MY COMMISSION EXPIRES APR. 30, 2005

 

 

--------------------------------------------------------------------------------


 

 

STATE OF CONNECTICUT

)

 

)   SS:

COUNTY OF FAIRFIELD

)

 

On this 23rd day of December, A.D., 2004, before me, a Notary Public in and for
said State, the undersigned officer, personally appeared TERESE CERUZZI,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
that she executed the same for the purposes herein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

/s/ Melany Rizzo

 

 

 

Notary Public

 

MY COMMISSION EXPIRES:



MELANY RIZZO
NOTARY PUBLIC
MY COMMISSION EXPIRES APR. 30, 2005

 

 

--------------------------------------------------------------------------------